Citation Nr: 1547531	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Whether a timely substantive appeal was filed to perfect an appeal of a February 2011 rating decision that denied a petition to reopen a claim for service connection for psoriasis with psoriatic arthritis.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1975 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for psoriasis with psoriatic arthritis.  A notice of disagreement (NOD) was filed in February 2012.  A statement of the case (SOC) was issued in November 2012 and the Veteran's representative filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on May 1, 2013.

On May 21, 2013, the RO issued an administrative decision finding that a timely substantive appeal had not been received in response to the November 2012 SOC, and that the February 2011 rating decision was final.  In September 2013, the Veteran filed a NOD with regard to the RO's timeliness determination.  A SOC was issued in April 2014, and the Veteran filed a substantive appeal in May 2014.

In response to the Veteran's request for a Board hearing, such hearing was scheduled for August 2015.  However, the Veteran withdrew his request for a Board hearing in July 2015.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Connecticut Department of Veterans Affairs as his power of attorney (POA) in June 2013.  This document also served to revoke his previous designation of the American Legion as his POA.  In September 2015, the Connecticut Department of Veterans Affairs revoked its POA for the Veteran.  As such, and because the Veteran has not since appointed another representative, the Board recognizes that he is now proceeding pro se in this appeal.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the instant claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a February 2011 rating decision, the RO declined to reopen a claim for service connection for service connection for psoriasis with psoriatic arthritis; the RO notified the Veteran of its decision as to these issues, and of his appellate rights, in a February 17, 2011 letter.

3.  In February 2012, the Veteran filed a NOD with respect to the February 2011 rating decision; on November 2, 2012, the RO issued a SOC addressing the denial of the claim and mailed the SOC and accompanying notice letter to the Veteran.

4.  No document was received within the 60-day period following the issuance of the November 2, 2012 SOC that can be construed as a timely substantive appeal of, or a timely request for extension of time to file a substantive appeal as to, any of the issues addressed in that SOC.

5.  The Veteran, through his then representative, filed a substantive appeal on May 1, 2013, more than 60 days following the issuance of the November 2, 2012 SOC.



CONCLUSION OF LAW

The substantive appeal filed on May 1, 2013 was not timely to perfect an appeal of a February 2011 rating decision that denied a petition to reopen a claim for service connection for psoriasis with psoriatic arthritis.  38 U.S.C.A.§§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this appeal, the Veteran has been advised of the bases of the denial of his claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the Veteran.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 


II.  Timeliness of the May 2013 Substantive Appeal

Pursuant to applicable law and regulation, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a Veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202. 
A substantive appeal must be filed within sixty days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Where a Veteran files a timely NOD but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

An extension of the sixty-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303. 

Importantly, the failure to timely file a substantive appeal is not an absolute bar to the Board's jurisdiction and does not automatically foreclose an appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, it appeared to have treated the appeal as timely and thus there was "no problem, with regard to the timeliness of the filing of the Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim.  Id. (citing 38 U.S.C.A. § 7105(d)(3)); See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction as long as the RO does not close the appeal on that basis); see also 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated). 

More recently, the United States Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court held that if VA treats an appeal as timely filed, the Veteran is entitled to expect that "VA means what it says."  Id. at 47.

The essential facts in this case are not in dispute.  As noted above, the record indicates that, in a February 2011 rating decision, the RO declined to reopen a claim for service connection for a service connection for psoriasis with psoriatic arthritis. The Veteran was notified of this decision in a February 17, 2011 letter.  In February 2012, the Veteran filed a NOD.

On November 2, 2012, the RO issued a SOC addressing the denial of the claim.  The cover letter sent with the SOC clearly notified the Veteran, as well as his representative at that time, that the Veteran was required to file a formal appeal to complete his appeal, and a VA Form 9 was enclosed for this purpose.  This cover letter also specifically informed the Veteran that he had to file his appeal with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  This letter went on to state that, in bold type, that if the RO did not hear from the Veteran within this period, his case would be closed.  It also stated that, if the Veteran needed more time to file his appeal, he should request such time before the time limit for filing his appeal expired.

Pursuant to 38 C.F.R. § 20.302, the Veteran had until January 1, 2013 (or, 60 days from the date of mailing of the SOC), to file a substantive appeal.  The Board notes that because January 1, 2013 was a legal holiday, the substantive appeal would be due the following day, on January 2, 2013.  See 38 C.F.R. § 20.305(a).  The Veteran, through his representative, filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on May 1, 2013.  The record includes no document filed by the Veteran with the RO that constitutes a timely-filed (i.e., filed by January 2, 2013) substantive appeal as to the issue addressed in the SOC, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal, prior to the expiration of the time limit for filing the substantive appeal.  As such, no timely appeal as to any of this issue has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claim addressed in the SOC issued on November 2, 2012. 

The Veteran does not dispute the chronology of events in this case.  Furthermore, in a July 2015 submission, the Veteran admitted that he knew that his substantive appeal was due to VA on January 2, 2013, that he was concerned that the holidays would delay processing of mail and that he gave the appropriate documents to his representative well in advance of the due date.  Rather, the Veteran argues that he timely submitted the proper information to his representative, that he relied on the expertise of his representative to ensure that the appropriate documents were timely and properly filed and that the documents dated-stamped in January 2011 constituted his substantive appeal.

First, to the extent that the Veteran argues that his representative was a "VA trained expert," the Board notes that his representative in January 2013, the American Legion, is a national Veterans Service Organization.  Its employees, including its service representatives, are not employees of the federal government or VA.  As such, any misinformation, mistake or miscommunication the Veteran feels was the fault of his representative is not misinformation, mistake or miscommunication caused by the VA or otherwise attributable to VA.  Furthermore, even assuming, for the sake of argument, that the Veteran was provided misinformation by a federal government worker (e.g., a VA employee), the Board notes that inaccurate advice does not create any legal right to benefits.  Payment of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including government employee, and regardless of extenuating circumstances or claims of fairness.  See e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  This argument is therefore without merit. 

With regard to the Veteran's argument that his January 2011 submissions constitute a substantive appeal, the Board notes that two submissions were received by VA in early January 2013.  The first submission, date stamped as received by VA on January 2, 2013, was a letter to an Air Force official from the Veteran requesting various documents under the Freedom of Information Act.  The second submission, date stamped as received by VA on January 11, 2013, was a letter to the Veterans Service Manager from the Veteran in which he described receiving a copy of his claims file and his opinion that the records were provided to him in a disorganized or haphazardly way.  No where in either document did the Veteran indicate or identify that he wished to continue his appeal, what issues were being perfected, the benefit he wanted, the facts in the SOC with which he disagreed and/or the errors he believed that VA made in applying the law.  See 38 C.F.R. § 20.202.  As such, these January 2013 submissions cannot be considered a substantive appeal.

The Board notes that, unlike the facts in Percy, the RO has never treated the substantive appeal filing at issue as if it were timely in this case.  After receiving the Veteran's substantive appeal as received on May 1, 2013, on May 21, 2013, the RO notified the Veteran of its determination that his substantive appeal was not timely filed, that he had not perfected his appeal of the February 2011 rating decision, and that such decision had therefore become final.  VA has never treated the May 1, 2013, substantive appeal as timely, and thus has not waived its objection to the timeliness of the filing.  

Under these circumstances, the Board must conclude that the VA substantive appeal, filed on May 1, 2013 was not timely, and, thus, that the Veteran has failed to timely perfect an appeal with respect to the claim for which the substantive appeal was filed.  As the law is dispositive of this claim, it must be denied for lack of legal merit.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As a substantive appeal with the February 2011 decision that denied a petition to reopen a claim for service connection for psoriasis with psoriatic arthritis was not timely filed, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


